EXHIBIT 99.1 Item 6.Selected Financial Data The following table presents selected consolidated financial data for each of the last five fiscal years. The selected consolidated historical balance sheet data as of each of the years ended December 31, 2008 and 2007 and the selected consolidated statement of operations data for each of the years ended December 31, 2008, 2007 and 2006 is derived from our consolidated financial statements audited by Deloitte & Touche LLP included herein.The selected consolidated historical balance sheet data as of each of the years ended December 31, 2006, 2005 and 2004 and the selected consolidated statement of operations data for each of the years ended December 31, 2005 and 2004 is derived from our consolidated financial statements audited by Deloitte & Touche LLP which are not included herein. Our selected historical results of operations include: · the results of operations from Nordural since we acquired it in April 2004; · our equity in the earnings of our 50% joint venture investments in Gramercy Alumina LLC and St. Ann Bauxite Ltd. since we acquired an interest in those companies in October 2004; · the results of operations from our 130,000 mtpy expansion of Grundartangi which became operational in the fourth quarter of 2006; · the results of operations from our 40,000 mtpy expansion of Grundartangi which became operational in the fourth quarter of 2007; and, · our equity in the earnings of our 40% joint venture investments in Baise Haohai Carbon Co. since we acquired an interest in that company in April 2008. Our results for these periods and prior periods are not fully comparable to our results of operations for fiscal year 2008 and may not be indicative of our future financial position or results of operations.The information set forth below should be read in conjunction with Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and Item 8, “Financial Statements and Supplementary Data” and notes thereto. Year Ended December 31, 2006 (3) 2005 (4) 2004 (5) Net sales $ Gross profit Operating income Net income (loss) Earnings (loss) per share: Basic $ ) $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ ) $ Dividends per common share $ Total assets $ Total debt (6) Long-term debt obligations (7) - 1 - Year Ended December 31, 2006 (3) 2005 (4) 2004 (5) Other information: Shipments – Primary aluminum: Direct shipment pounds (000) Toll shipment pounds (000) Average realized price per pound: Direct shipments $ Toll shipments $ Average LME price per pound $ Average Midwest premium per pound $ Net income (loss) includes an after-tax charge of $742.1 million (net of gain on settlement), or $16.58 per basic share for mark-to-market losses on forward contracts that do not qualify for cash flow hedge accounting, a $515.1 million tax adjustment to establish reserves on deferred tax assets, or $11.51 per basic share, a $94.9 million charge, or $2.12 per basic share for goodwill impairment and an inventory write down to market value of $55.9 million ($1.14 per basic share). Net income (loss) includes an after-tax charge of $328.3 million, or $8.83 per basic share for mark-to-market losses on forward contracts that do not qualify for cash flow hedge accounting. Net income (loss) includes an after-tax charge of $241.7 million, or $7.46 per basic share for mark-to-market losses on forward contracts that do not qualify for cash flow hedge accounting and by a gain on the sale of surplus land. Net income (loss) includes an after-tax charge of $198.2 million, or $6.17 per basic share for mark-to-market losses on forward contracts that do not qualify for cash flow hedge accounting. Net income (loss) includes an after-tax charge of $30.4 million, or $1.06 per basic share for a loss on early extinguishment of debt. Total debt includes all long-term debt obligations and any debt classified as short-term obligations, including, current portion of long-term debt, the IRBs and the 1.75% convertible senior notes. Long-term debt obligations are all payment obligations under long-term borrowing arrangements, excluding the current portion of long-term debt. - 2 - Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview We produce primary aluminum.The aluminum industry is cyclical and the price of primary aluminum (which trades as a commodity) is determined by global supply and demand.The key determinants of our results of operations and cash flow from operations are as follows: · Our selling price is based on the LME price of primary aluminum and is influenced by regional premiums and at certain times by fixed price sales contracts. · In normal circumstances our facilities operate at or near capacity, and fluctuations in volume, other than through curtailments, acquisitions or expansion, generally are small. · The principal components of cost of goods sold are alumina, electrical power, labor and carbon products, which in aggregate were in excess of 75% of the 2008 cost of goods sold.Many of these costs are governed by long-term contracts. Shipment volumes, average realized price and cost of goods sold per pound shipped are our key performance indicators.Revenue can vary significantly from period to period due to fluctuations in the LME and Midwest price of primary aluminum.Any adverse changes in the conditions that affect shipment volumes or the market price of primary aluminum could have a material adverse effect on our results of operations and cash flows.Fluctuations in working capital are influenced by shipments, the LME and Midwest price of primary aluminum and by the timing of cash receipts from major customers and disbursements to our suppliers. Cost of goods sold could exhibit significant variation in the near-term as the price of certain raw material fall (lowering our cost of goods sold) and our facilities potentially operate at less than full capacity (increasing our cost of goods sold).Fluctuations in the cost of alumina in our U.S. facilities are expected as the pricing in these contracts is variable and, except for the Gramercy alumina contract, based on LME prices.Power contracts for our U.S. facilities primarily provide for fixed priced power through 2010, subject to possible adjustments for fuel costs in Mt. Holly and adjustments in tariff rates in Ravenswood, were the plant to resume operations.Power contract pricing for Nordural is variable and based on LME prices. Approximately 30% of Hawesville’s power requirements (141 MW) are unpriced in 2009 and 2010 and power rates for the unpriced portion are expected to be higher than those under our current long-term power contracts.We are working with Big Rivers Electric Corporation and Kenergy Corporation on a proposal that would restructure and extend Hawesville’s existing power supply contract from 2009 through 2023.The proposed new long-term power contract was filed with the Kentucky Public Service Commission in December 2008.The contract would provide all of Hawesville’s power requirements through 2023 at cost-based pricing.The parties involved expect the transaction to close in the second quarter of 2009. Recent Events The crisis in financial and credit markets has led to a pronounced downturn in global economic activity and is expected to be long in duration. The global market for commodities has deteriorated in line with the decline in the global economy. Declining demand for aluminum products in developed and developing nations, increasing stocks on the LME and other locations, and a general lack of confidence in future economic conditions, have combined to produce an unprecedented decline in the LME price for aluminum. The average LME price has fallen 62% from its high on July11, 2008 ($3,292per metric ton) to February 20, 2009 ($1,264per metric ton), with the rate of decline accelerating in the fourth quarter of 2008. This decline represents one of the most, if not the most, substantial and rapid decline in the history of recorded LME prices. The average LME price for primary aluminum dropped 53% in the second half of 2008 and, at December31, 2008, was approximately 38% lower than at December31, 2007. At February 20, 2009, the LME price for primary aluminum was $1,264per metric ton, or 16% lower than at December31, 2008. At recent primary aluminum prices, we believe at least two-thirds of global primary aluminum capacity, including all of our domestic facilities, is operating below cash breakeven. While this has led to significant production curtailments, industry experts believe supply still outweighs weakened demand, as evidenced in the continuing increase in inventories in LME warehouses. - 3 - During the last several months, the primary aluminum industry has responded to these circumstances.All but a few projects aimed at bringing significant new capacity on-stream during the next several years have been cancelled or suspended. Significant in-place capacity has been curtailed.Based on public announcements, industry experts and our own market information, we believe more than 6million metric tons of capacity (representing approximately 16% of global capacity) has been announced for closure in 2009. We expect additional cuts to be announced and implemented in the near future as supply still exceeds demand. At recent primary aluminum prices, none of our U.S.smelting capacity is profitable on a cash basis. Recently, we have seen certain operating costs begin to decrease. The pricing under our alumina contracts at Ravenswood and Mt. Holly and our power contract at Grundartangi are linked to the LME price for primary aluminum. As a result, such costs have fallen. In addition, based upon discussions with our major suppliers, we believe certain of our other costs will decline in 2009 versus 2008. However, other operating expenses may not decrease to any meaningful extent or, in certain cases, may even increase. It is our intention, through a combination of cost reduction actions and accessing of additional financial liquidity, to strengthen our position from which to address current and forecasted weak market conditions. We believe the weak conditions and pricing environment will continue through 2009, until stimulative global fiscal measures and the return of a more typical supply/demand equilibrium results in any meaningful increase in primary aluminum prices. As described above, we believe primary aluminum producers are generally responding to the current global economic crisis by significantly curtailing production at existing facilities and suspending construction of new facilities. We believe it will take time for primary aluminum producers to resume production at plants at which they have curtailed production with cost disadvantaged facilities unlikely to restart. In addition, we expect little new capacity will enter production during the next several years, and sponsors of these postponed projects will not restart them until confidence returns relating to future economic conditions. The construction period for a major expansion or a new greenfield plant outside of China is several years. For these reasons, industry experts believe that conditions in the primary aluminum industry are likely to be strong once global economic conditions improve. Cost Reduction Actions As the rapid and significant deterioration in industry conditions in the second half of 2008 became evident, we began taking actions to reduce our overall cost base. During 2008, all discretionary capital spending was cancelled; the 2009 budget for capital expenditures is essentially zero, other than spending required for safe operations or compliance, which requires the approval of our Chief Operating Officer. We believe capital spending in 2009, excluding the modest activity which will continue on the Helguvik, Iceland, greenfield project (see discussion below), will be approximately $15million compared to $54million in 2008. We have ceased all discretionary operations-related spending at our production facilities. We have significantly reduced our SG&A spending. These actions are expected to result in an approximate 35% decrease in annualized SG&A spending as compared to 2008. Based on current operating conditions, we believe SG&A will total approximately $31million in 2009 compared to $48million in 2008.Such reduction is expected to result in approximately $13million of cash savings. Recently, we announced and began implementation of significant cost reduction actions at our production facilities. At Ravenswood, we curtailed all operations of the plant in February 2009. We made this decision due to Ravenswood’s high operating cost in relation to our other facilities. Ravenswood’s aluminum production capacity is 170,000 mtpy.See “Recent Developments - Ravenswood Curtailment” below. We have also implemented an initial personnel reduction across our U.S. salaried workforce, and will make additional reductions as conditions warrant. In addition, we continue to analyze other significant potential cost reduction actions including curtailments of operations at other facilities. - 4 - Construction activity at our greenfield smelter project near Helguvik, Iceland, has been reduced to a modest level, pending an ongoing review of the project. We believe conditions in Iceland remain in place that makes this one of the most attractive locations in the world for primary aluminum production.Subject to the project review, as well as ongoing discussions with the major constituencies in Iceland, we will proceed with a modest amount of construction and engineering activity during the coming months. We are actively working with the Government of Iceland to support an Investment Agreement, through legislation, providing governmental support for our Helguvik project similar to the one that was in place for our Grundartangi plant. This investment agreement, if accepted, would provide governmental support for the Helguvik project through, among other measures, establishing a ceiling on the tax rate payable by our Helguvik operations. In December 2008 we agreed to a prospective form of Investment Agreement with the Ministry of Industries of the Government of Iceland. Before this Investment Agreement becomes effective, an Enabling Act must be enacted by the Icelandic Parliament adopting necessary legislative changes to enable the government to enter into the Investment Agreement. In addition, the European Surveillance Authority must approve the transaction. We expect that the Icelandic Parliament will consider the Investment Agreement as early as the first quarter of 2009. On January26, 2009, the Prime Minister of Iceland announced his resignation and that of his cabinet and called for a general election to select a new Parliament and Prime Minister. On January27, 2009, the Icelandic president asked the Social Democratic party to form a new government. The Social Democratic party led a minority government formed with the Left Green party.The Left Green party has generally been less supportive of aluminum projects than the parties leading the prior government.However, to date the minority government has accepted the Helguvik project.On February 27, 2009, this new Icelandic government agreed to forward the Enabling Act to the Parliament for enacting. We have no assurance that the Enabling Act will be passed or if passed, will be in the form agreed to by us. We expect that capital expenditures on this project during the first half of 2009 will be in the range of $25 to $30million until and unless a decision is made to restart major construction and engineering activities. This amount includes approximately $19million for deferred payments to suppliers. All other business development activities have been suspended. Recent Developments Ravenswood Curtailment At Ravenswood, we suspended production of one potline in December 2008, representing approximately 42,500 mtpy, or approximately 25% of the plant’s capacity and recordedcharges of approximately $2 million for employee severance costs. We also agreed to reduce deliveries to Alcan, our major customer at Ravenswood.In addition, we issued a WARN Act notice on December17, 2008, commencing a 60-day process which, at its conclusion led to the curtailment of operations of the entire plant on February 20, 2009. We initiated this process due to Ravenswood’s high operating cost in relation to our other facilities and the continued decline in the LME from December 17, 2008 through February 2009.Ravenswood’s aluminum production capacity is 170,000 mtpy. We expect to record approximately $27 million to $28 million in net charges related to the curtailment ofRavenswood's operations in February 2009 (the "Curtailment"). Included in the charge is approximately$26 million to $28 million for employee severance costs (including pension plan curtailments); $7 million to $8 million in contract termination and other costs associated with the Curtailment; and a gain of approximately $8 million related to other postemployment benefits plan curtailments. We are currently evaluating the effect of the Ravenswood operations on the net carrying value of property, plant and equipment which was $80.4 million at December 31, 2008. As a result of the curtailment of Ravenswood, we expect to incur cash losses of approximately $15 million to $20 million in 2009 to sell excess alumina that will be received under our aluminasupply agreement that expires December 31, 2009.This estimate is based on current LME prices for primary aluminum which our alumina contracts prices are based on, current reported spot prices received for sale of alumina and the expectation that a portion of this material will be available to be used in our other smelting operations. We estimate that future cash expenditures related to the curtailment will be approximately $32 million over the next 24 months.In addition, we expect to incur cash losses of $15 million to $20 million in connection with the sale of excess alumina, discussed above.We estimate that ongoing activities at Ravenswood following the curtailment will result in future cash expenditures over the next 24 months of $20 million to $25 million. - 5 - Equity Offering In February 2009, we completed a public equity offering of 24,500,000 shares of common stock at a price of $4.50 per share.We received approximately $104.7 million in net proceeds (after underwriting discounts and commissions of approximately $5.5 million).In addition, we incurred offering expenses of approximately $0.7 million from this offering. We intend to use the net proceeds from the sale of our common stock for general corporate purposes, including repayment of debt. Unwind of foreign currency forward contracts During 2008, we entered into foreign currency forward contracts to hedge our exposure to fluctuations in the Icelandic ISK for our forecasted operations at Grundartangi and forecasted capital expenditures for the Helguvik project. In October 2008, following the substantial devaluation of the ISK versus the U.S.dollar, we reached an agreement with our counterparties and settled the remaining forward contracts that extended through September 2009.This settlement encompassed all of our remaining foreign currency forward contracts. We paid our counterparties approximately $30.2million, an amount based on the intrinsic values of the contracts as determined by the forward curve on the date of settlement.The losses on the settlement of our forecasted operations costs were recorded in other comprehensive income and will be recognized in earnings over the original term of the forward contracts through September 2009.The losses on the effective portion of the settlement of our forecasted capital expenditures for Helguvik were recorded in other comprehensive income and will be capitalized and recognized in earnings over the useful life of the Helguvik assets. We recognized losses of $15.8million in the fourth quarter of 2008 on the ineffective portions of the forward contracts associated with the forecasted Helguvik capital expenditures. The ineffective portion of these forward contracts represents forward contract positions in excess of the revised forecast of Helguvik future capital expenditures. Final payment made for termination of forward financial sales contracts In October 2008, we made the final $25million principal payment to Glencore in connection with the termination of primary aluminum forward financial sales contracts entered into in November 2004 and June 2005 with Glencore for the years 2006 through 2010 and 2008 through 2015, respectively. On July7, 2008, Century and Glencore agreed to terminate the Financial Sales Contracts upon the payment by Century to Glencore of cash (with a portion being deferred) and upon the issuance by Century to Glencore of 160,000shares of non-voting preferred stock, which shares are convertible under certain circumstances into common stock at a conversion ratio of 100shares of common stock per each share of SeriesA Convertible Preferred Stock.See Note 4 Termination Transaction and Note 13 Shareholders Equity Note — Preferred Stock in the Consolidated Financial Statements included herein for additional information.As of February 20, 2009, Glencore beneficially owned 155,787shares of our SeriesA Convertible Preferred Stock, which are convertible under certain circumstances into 15,578,718shares of common stock.As of February 20, 2009, we believe that Glencore is the beneficial owner of approximately 38.1% of our issued and outstanding common stock. Together, the shares of our common stock and preferred stock beneficially owned by Glencore give Glencore an approximate 48.9% economic ownership of Century.Subject to certain limited exceptions, Glencore has agreed not to vote more than 28.5% of our voting securities nor, subject to certain limited exceptions, acquire more than 28.5% of our voting securities until April8, 2009.We have agreed with Glencore that if we make a widely distributed public offering for cash and Glencore is not permitted to maintain at least a 47% economic ownership of us, Glencore can purchase in the open market enough voting securities to maintain up to its 47% economic ownership interest. Following the closing of our public offering of common stock on July16, 2008, Glencore purchased shares of our common stock in the open market to maintain its economic interest at 47%. As a result of such purchases, Glencore increased its beneficial ownership of our common stock to approximately 30.2%. Per the terms of the original agreement, Glencore agreed that any voting securities held by Glencore in excess of 28.5% until April8, 2009, will be voted by our Board of Directors.Upon Glencore’s participation in our January 2009 equity offering, we entered into an agreement with Glencore to amend the terms of our Standstill and Governance Agreement to increase the percentage of our voting securities that Glencore may acquire prior to April 7, 2009 and to allow Glencore to exercise voting rights with respect to any shares of our common stock it purchased in the January 2009 offering.As a result, currently until April 7, 2009 Glencore has voting rights with respect to approximately 37% of the outstanding voting securities and thereafter would voting rights with respect to approximately 38.1% of our outstanding voting securities.Subject to certain limited exceptions, from April8, 2009 to January7, 2010, Glencore may not acquire more than 49% of our voting securities. Glencore also has agreed to forego or restrict certain actions until April8, 2009, including unsolicited business combination proposals, tender offers, proxy contests and sales of its common and preferred shares. We have given Glencore registration rights whereby we have agreed, from time to time, subject to certain restrictions, to register with the Securities and Exchange Commission the offer and sale of the common stock into which the preferred shares are convertible. For additional information about the Series A Convertible Preferred Stock, see Note 13 Shareholders Equity Note — Preferred Stock in the Consolidated Financial Statements included herein. - 6 - Results of Operations The following discussion reflects our historical results of operations, which do not include results from: · the 130,000 mtpy expansion capacity of Grundartangi until it was completed in the fourth quarter of 2006; · the 40,000 mtpy expansion of Grundartangi until it was completed in the fourth quarter of 2007; · our results for 2008 also do not reflect the February 2009 curtailment of Ravenswood’s remaining threepotlines; and, · our equity in the earnings of our 40% joint venture investments in Baise Haohai Carbon Co. since we acquired an interest in April 2008. Accordingly, the results for fiscal years 2007 and 2006 are not fully comparable to the results of operations for fiscal year 2008.Our historical results are not indicative of our current business.You should read the following discussion in conjunction with our Consolidated Financial Statements included herein. The following table sets forth, for the years indicated, the percentage relationship to net sales of certain items included in our Statements of Operations. Percentage of Net Sales Net sales % % % Cost of goods sold ) ) ) Gross profit Selling, general and administrative expenses ) ) ) Goodwill impairment ) — — Operating income Interest expense ) ) ) Interest income (expense) – related parties ) — — Interest income Loss on early extinguishment of debt — ) — Other income (expense) ) — Net loss on forward contract ) ) ) Loss before income taxes and equity in earnings of joint ventures ) ) ) Income tax (expense) benefit ) Loss before equity in earnings of joint ventures ) ) ) Equity in earnings of joint ventures Net loss )% )% )% - 7 - The following table sets forth, for the periods indicated, the shipment volumes and the average sales price per pound shipped: Primary Aluminum Direct (1) Metric tons Pounds (000) $/pound $ $ $ Toll (2) Metric tons Pounds (000) $/pound $ $ $ Direct shipments do not include toll shipments from Grundartangi. Grundartangi expansion capacity start-up began in February 2006.Annual production of 220,000 mtpy was reached in the fourth quarter of 2006.Annual production of 260,000 mtpy was reached in the fourth quarter of 2007. Year Ended December 31, 2008 Compared to Year Ended December 31, 2007 Net sales:Net sales for the year ended December 31, 2008 increased $172.6 million to $1,970.8 million.Higher price realizations for primary aluminum in the year ended December 31, 2008, contributed $97.1 million to the sales increase.The monthly average LME cash prices for 2008 were down 3% from the monthly average LME cash prices in 2007.Despite this decline, we averaged higher price realizations in 2008 because our cash flow hedges, which were in a loss position and lowered our realized prices, expired in January 2008.Additional net sales volume contributed $75.5 million to the sales increase.Direct shipments increased 1.7 million pounds from the same period in 2007 and toll shipments increased 79.5 million pounds from the same period in 2007 due to the Grundartangi expansion capacity that came on-stream during 2007 Gross Profit:For the year ended December 31, 2008, gross profit decreased $51.8 million to $311.6 million.Improved price realizations, net of LME-based alumina and LME-based power contract cost increases, improved gross profit by $75.5 million.Increased shipment volume contributed $29.9 million in additional gross profit.Offsetting these gains were $157.2 million in net cost increases comprised of:increased power and natural gas costs at our U.S. smelters, $19.9 million; increased costs for maintenance, supplies and materials, $39.1 million; increased costs for our non-LME-based alumina, $29.2 million; increased net amortization and depreciation charges, primarily at Grundartangi, $5.9 million; and other cost increases, $7.2 million.Due to the rapid drop in LME prices in the fourth quarter of 2008, the market value of our inventory at December 31, 2008 was significantly below its cost basis, resulting in a charge to inventory and thus a reduction in gross profit of $55.9 million. Selling, general and administrative expenses:Selling, general and administrative expenses for the year ended December 31, 2008 decreased $11.7 million to $48.2 million.Most of the decrease in 2008 was due to the absence of non-capitalized expenses related to the Helguvik project that occurred in 2007. Goodwill impairment:As a result of the goodwill impairment test performed at December 31, 2008, the entire balance of goodwill associated with the 2004 purchase of the Grundartangi facility, $94.8 million, was written off. Interest expense- third party:Interest expense for the year ended December 31, 2008 decreased $7.9 million to $31.8 million. The decrease in interest expense was due to the retirement of Nordural’s outstanding debt in 2007. Interest income- third party:Interest income for the year ended December 31, 2008 decreased by $3.3 million to $7.8 million.The decrease in interest income is a result of lower interest rates and average cash and short-term investment balances during 2008. - 8 - Net loss on forward contracts:For the year ended December 31, 2008, the net loss on forward contracts was $744.4 million compared to a net loss on forward contracts of $508.9 million for 2007. The losses reported for the years ended December 31, 2008 and 2007 were primarily a result of mark-to-market losses associated with our long term financial sales contracts with Glencore that did not qualify for cash flow hedge accounting.In July, 2008, we terminated these contracts, recording a net gain of $162.0 million ($172.4 million, net of $10.4 million in transaction costs). In 2008, cash settlement of the financial sales contracts that did not qualify for cash flow hedge treatment accounted for $115.0 million of the net loss.In addition, we recorded a net loss on forward contracts of $15.8 million on the ineffective portion of our ISK cash flow hedges and a net gain on forward contracts of $2.2 million related to the LME component of our power contract at the Ravenswood facility.The remaining $778.6 million in net loss were unrealized losses as of the date our outstanding financial sales contracts that did not qualify for cash flow hedge accounting were terminated.These amounts were offset by a $0.8 million gain in 2008 for non-cash settlements of physical delivery sales contracts that are accounted for as derivatives and marked-to-market. In 2007, cash settlement of the financial sales contracts that did not qualify for cash flow hedge treatment accounted for $98.3 million of the net loss.The remaining $411.0 million in net loss were unrealized losses related to our outstanding financial sales contracts that did not qualify for cash flow hedge accounting that were due for settlement in 2008 through 2015.These amounts were offset by a $0.4 million gain for non-cash settlements of physical delivery sales contracts that are accounted for as derivatives and marked-to-market. Tax provision:The changes in the income tax provision were a result of changes in the level of earnings and losses within the various tax jurisdictions in which we operate, changes in the current year’s effective tax rate and a change in the West Virginia tax law.In addition, we recorded a tax charge of $536.3 million in 2008 as a valuation allowance against certain deferred tax assets.A significant portion of these deferred tax assets were created by the losses on our long term financial sales contracts with Glencore.A valuation allowance was required because our current estimates of future U.S. taxable income do not support the utilization of the deferred tax assets. Year Ended December 31, 2007 Compared to Year Ended December 31, 2006 Net sales:Net sales for the year ended December 31, 2007 increased $239.6 million to $1,798.2 million.Higher price realizations for primary aluminum in the year ended December 31, 2007, due to improved LME prices for primary aluminum, contributed $67.1 million to the sales increase.Additional net sales volume contributed $172.5 million to the sales increase.Direct shipments increased 19.3 million pounds from the same period in 2006, primarily due to the temporary shutdown of a potline in August 2006, and toll shipments increased 21.8 million pounds from the same period in 2006 due to the Grundartangi expansion capacity that has come on-stream since September 2006. Gross Profit:For the year ended December 31, 2007, gross profit increased $14.9 million to $363.4 million.Improved price realizations, net of LME-based alumina and LME-based power contract cost increases, improved gross profit by $13.1 million.Increased shipment volume contributed $60.0 million in additional gross profit.Partially offsetting these gains were $58.2 million in net cost increases comprised of:increased power costs at our U.S. smelters, $14.0 million; increased costs for maintenance, supplies and materials, $18.2 million; increased costs for our non-LME-based alumina, $11.0 million; increased net amortization and depreciation charges, primarily at Grundartangi, $8.8 million; and other cost increases, $6.2 million. Selling, general and administrative expenses:Selling, general and administrative expenses for the year ended December 31, 2007 increased $20.6 million to $59.9 million.Approximately 55% of the increase is due to spending on the proposed Helguvik project, and the reminder of the increase is due primarily to compensation related expenses, outside professional support and expenses incurred for business development activities. Interest expense – third party:Interest expense for the year ended December 31, 2007 decreased $3.6 million to $39.7 million. The decrease in interest expense is due to the retirement of Nordural’s outstanding debt in 2007 and offset by lower interest capitalized on the Grundartangi expansion during 2007. - 9 - Interest income:Interest income for the year ended December 31, 2007 increased by $9.1 million to $10.8 million.The increased interest income is a result of higher average cash and short-term investment balances during 2007 due to proceeds of the equity offering, improved operating results and reduced investing activities for the Nordural expansion, offset by the repayment of Nordural’s outstanding debt. Net loss on forward contracts:For the year ended December 31, 2007, the net loss on forward contracts was $508.9 million compared to a net loss on forward contracts of $389.8 million for 2006. The losses reported for the years ended December 31, 2007 and 2006 were primarily a result of mark-to-market losses associated with our long term financial sales contracts with Glencore that do not qualify for cash flow hedge accounting.Cash settlement of financial sales contracts that do not qualify for cash flow hedge treatment accounted for $98.3 million of the 2007 net loss and accounted for $54.2 million of the 2006 net loss.The remaining $411.0 million in net loss for 2007 are unrealized losses related to our outstanding financial sales contracts that do not qualify for cash flow hedge accounting that are due for settlement in 2008 through 2015, offset by a $0.4 million gain for non-cash settlements of physical delivery sales contracts that are accounted for as derivatives and marked-to-market. Tax provision:The changes in the income tax provision were a result of changes in the level of earnings and losses within the various tax jurisdictions in which we operate, changes in the current year’s effective tax rate and a change in the West Virginia tax law.We recorded a tax benefit of $8.3 million in 2007 to increase the carrying amount of deferred tax assets as a result of the West Virginia tax law change. Liquidity and Capital Resources Liquidity Our financial position and liquidity have been and will continue to be materially adversely affected by declining aluminum prices. If prices remain at current levels or continue to decline, we will have to take additional actions to reduce costs, including significant curtailment of our operations and/or raise additional financing, in order to have the liquidity required to operate through 2010, and there can be no assurance that these actions will be sufficient. Our principal sources of liquidity are available cash, cash flow from operations and available borrowings under our revolving credit facility.We have also raised capital through the sales of our equity in 2007, 2008 and in February 2009.We are continuously exploring alternative or supplementary financing arrangements to the revolving credit facility.Our principal uses of cash are operating costs, payments of principal and interest on our outstanding debt, the funding of capital expenditures, working capital, investments in related businesses and other general corporate requirements. As of December 31, 2008, we had $435.5 million of indebtedness outstanding, consisting of $152.7 million of convertible senior notes ($175 million principal amount of our 1.75% convertible senior notes net of $22.3 million debt discount), $250 million principal amount of our 7.5% senior notes, $7.8 million under our industrial revenue bonds and $25 million borrowed under our revolving credit facility.Our revolving credit facility and the indenture governing our senior notes each contain various covenants that restrict the way we conduct our business and limit our ability to incur debt, pay dividends and engage in transactions such as acquisitions and investments, among other things, which may impair our ability to obtain additional liquidity and pursue our growth strategy.More information concerning the various debt instruments and our borrowing arrangements is available in Note 10 to the Consolidated Financial Statements included herein. Our ability to pay interest and to repay or refinance our indebtedness, including our senior notes and convertible notes and to satisfy other commitments, will depend upon our future operating performance, which is subject to general economic, financial, competitive, legislative, regulatory, business and other factors, including market prices for primary aluminum, that are beyond our control and access to additional sources of liquidity. Accordingly, there is no assurance that our business will generate sufficient cash flow from operations or that future borrowings will be available to us in an amount sufficient to enable us to repay or service our debt obligations or to fund our other liquidity needs. If we are unable to meet our debt obligations or fund our other liquidity needs, we could attempt to restructure or refinance our indebtedness or seek additional debt or equity capital. There can be no assurance that we would be able to accomplish those actions on satisfactory terms or at all. - 10 - Our consolidated cash and short-term investment balance at January 31, 2009 was approximately $154 million. This amount includes $25 million borrowed under our revolving credit facility during the fourth quarter of 2008 and invested in highly rated short-term securities.During February 2009, we repaid the borrowing under our revolving credit facility and completed a public offering of 24.5 million shares of our common stock with net proceeds to us of approximately $104.7 million after underwriter discounts and commissions and before other offering costs.Pro forma for the revolving credit facility repayment and the common stock offering proceeds, our cash and short-term investment balance at January 31, 2009 would have been $235 million.We believe the current availability under our revolving credit facility is $35 million.This availability has been reduced by the reduced value of our inventory and the curtailment of operations at the Ravenswood facility.Additionally, our revolving credit facility will mature in September 2010, and the holders of our $175million principal amount of convertible notes have an option to require us to repurchase all or any portion of these securities at par in August 2011 and to require us to settle in cash as market prices up to the principal amount of the convertible notes upon conversion, which may occur at any time.Each of these events which will increase our liquidity needs. Our U.S. operations are not cash flow positive at recent aluminum prices and our Icelandic operations are breaking even.We completed an equity offering in January 2009 to provide additional liquidity.Forecasts of primary aluminum prices for 2009 recently published by various industry analysts have generally been in the range of $1,550 to $1,650 per metric ton.Assuming the lower end of this range, and taking into account our current balance of cash and short-term investments, availability under our revolving credit facility and the proceeds of the January 2009 offering and other operating and financial assumptions, we would expect to have sufficient liquidity to fund our operations for approximately the next 18months.If primary aluminum prices were to remain on average at or around recent levels of $1,350 per metric ton, we would expect such liquidity would be sufficient to fund our operations through the end of 2009.We believe we also have options to further curtail operations.The result of such actions would, at recent metal prices, reduce our cash losses and thus improve our liquidity, even after accounting for the cost of implementing such actions.Actual results could differ materially from our estimates if aluminum prices are different, any of our key assumptions as to our production levels and operating costs prove incorrect, we cannot obtain the liquidity we expect, changes in Icelandic rules limit our access to cash flow from our Icelandic operations, or due to any of the factors described under Item 1A, “Risk Factors” included herein. Potential Additional Sources of Liquidity While we do not have other committed sources of capital, we believe we have identified potential alternative sources of liquidity in the near term in addition to our cash balances and short-term investments.Upon the possible closing of a new long-term power contract for Hawesville, we expect to receive a cash payment of $45million; the possible closing is expected by the second quarter of 2009. This closing is subject to contractual conditions, which include obtaining the approvals of federal and state regulatory agencies; and we cannot assure whether or when the closing will occur.In February 2009, we received $10.1million refund from the Internal Revenue Service (“IRS”) for estimated federal income taxes paid in respect of the 2008 tax year.On February 24, 2009, we filed a carry back refund claim under Section6411 of the Internal Revenue Code of 1986, as amended, seeking refunds in the amounts of $56.3million and $28.1million, respectively, for federal income taxes paid in respect of the 2006 and 2007 tax years.Both of these claims relate, in part, to the federal income tax loss generated upon the termination in July 2008 of our forward financial sales contracts. We believe that the IRS is obligated to pay this claim within 90days of our filing or it must begin to accrue interest on the claim. There can be no assurance that the IRS will pay the claim within the required period rather than accruing interest on the claim. Furthermore, if the claims are timely paid by the IRS, they could be subject to further challenge by the IRS in a subsequent audit proceeding, in which case we may be required to return to the IRS some or all of the refund and pay interest on the returned amount. Given the state of the financial and credit markets and our current and expected liquidity and capital resource needs, we are exploring a variety of financing transactions.These may include equity, equity-linked and short and/or long-term debt financings on a secured or unsecured basis by Century, its subsidiaries or a combination of Century and its subsidiaries.We may also explore project financings and nontraditional structures that could include an offering of securities or loans by a subsidiary on a nonrecourse basis.We might also explore exchange offers with our existing security holders and transactions with our outstanding securities given their secondary market trading prices.If we were to affect equity or equity-linked securities offering, it might result in dilution to existing shareholders.If we were to incur debt, we would become more leveraged and would have higher interest expense.We cannot assure you that, if we pursue any of these transactions, that we will be successful in completing a transaction on attractive terms or at all. - 11 - Credit Rating Downgrades Two major credit rating agencies have recently changed the status of our ratings on a general basis and of our specific debt securities. On January 30, 2009, Standard & Poor’s removed their CreditWatch and downgraded our credit rating to “B” with a negative outlook from “BB-“.Standard & Poor’s has stated that the downgrade reflects their expectation that operating results will deteriorate over the next several quarters due to continued low aluminum prices that are unlikely to show significant improvement until general economic activity picks up globally and high inventory levels are reduced.According to Standard & Poor’s, an obligation rated “B” is more vulnerable to nonpayment than obligations rated “BB”, but the obligor currently has the capacity to meet its financial commitment on the obligation.Adverse business, financial, or economic conditions will likely impair the obligor's capacity or willingness to meet its financial commitment on the obligation.On December 17, 2008, Moody’s Investors Service downgraded our credit rating to “B2” from “Ba3” and kept our ratings under review for further possible downgrade. Moody’s has stated the “B2” corporate family rating reflects Moody’s expectation that earnings and cash flow will be pressured by the impact of substantially lower aluminum prices on our higher cost U.S. operations.According to Moody’s, obligations rated “B” are considered speculative and subject to high credit risk. A security rating is not a recommendation to buy, sell or hold securities, it may be subject to revision or withdrawal at any time by the assigning rating organization and each rating should be evaluated independently of any other rating. These recent actions by Standard & Poor’s and Moody’s, and any further actions the credit rating agencies may take, could negatively impact our ability to access liquidity in the credit and capital markets in the future and could lead to worsened trade terms, increasing our liquidity needs. Capital Resources We intend to finance our future capital expenditures from available cash, our cash flow from operations and from future capital raising.We may be unable to issue additional debt or equity securities, or to issue these securities on attractive terms, due to a number of factors including a lack of demand, unfavorable pricing, poor economic conditions, unfavorable interest rates, or our financial condition or credit rating at the time. Continued turbulence in the U.S.and international markets and economy may adversely affect our liquidity, our ability to access the capital markets and our financial condition. If additional capital resources are unavailable, we may further curtail construction and development activities. Capital expenditures for 2008 were $124.9 million, $80.3 million of which was related to the expansion projects at Grundartangi and the Helguvik project, with the balance principally related to upgrading production equipment, improving facilities and complying with environmental requirements.We believe capital spending in 2009, excluding the modest activity which will continue on the Helguvik greenfield project, will be approximately $15million compared to $54million in 2008. In light of current global financial and economic conditions, we are reviewing our capital plans and reducing, stopping or deferring all non-critical capital expenditures in our existing smelters. We have made and continue making modest capital expenditures for the construction and development of our new Helguvik smelter project. In 2008, we expended approximately $71 million in capital expenditures for the Helguvik greenfield project.From inception through December 31, 2008, we expended approximately $83 million for Helguvik.We are currently evaluating the Helguvik project’s cost, scope and schedule in light of the global economic crisis and weakening commodity prices. During this evaluation process, we have significantly reduced spending on the project; we expect that capital expenditures on this project during 2009 will be in the range of $25 to $30 million until and unless a decision is made to restart major construction and engineering activities. This amount includes approximately $19 million for deferred payments to suppliers.See Item 1A, “Risk Factors— Construction at our Helguvik smelter site is under review” included herein. - 12 - Historical Our Statements of Cash Flows for the years ended December 31, 2008, 2007 and 2006 are summarized below: (dollars in thousands) Net cash (used in ) provided by operating activities $ ) $ ) $ Net cash used in investing activities ) ) ) Net cash provided by financing activities Net change in cash $ $ ) $ Net cash used in operating activities in 2008 was $665.4 million, which included a net $266.5 million source of cash for the sale of short-term investments and a use of $1,315.3 million as payment for the termination of fixed price forward financial sales contracts.This was partially offset by increased cash from operations due to improved price realizations and the additional shipment volume from Grundartangi compared to the same period in 2007. Net cash used in operating activities in 2007 was $5.8 million, which included a net $280.2 million use of cash for the purchase of short-term investments.Such investments generally yield higher returns than cash or other money market instruments.If we had not used cash to purchase those investments, our net cash from operations would have increased due to improved price realizations and the additional shipment volume from Grundartangi compared to the same period in 2006. Net cash from operating activities of $185.4 million in 2006 was $50.5 million higher than the same period in 2005.This increase was a direct result of improved price realizations and the added margin contributions from the expansion capacity at Grundartangi. Net cash used in investing activities in 2008 was $159.7 million, an increase of $51.1 million from 2007.This increase was due primarily to higher expenditures for the Helguvik greenfield project and investments in and advances made to joint ventures. Net cash used in investing activities in 2007 was $108.6 million, a decrease of $103.4 million from 2006.This decrease was due primarily to lower expenditures for the Grundartangi expansion project. Net cash used in investing activities in 2006 was $211.9 million of which $193.5 million were expenditures on the Grundartangi expansion project, $23.6 million for purchases of property, plant and equipment, $7.8 million proceeds from the sale of property, plant, and equipment and restricted and other cash deposits during the year of $2.6 million. Net cash provided by financing activities during 2008 was $893.6 million.We received $929.5 million in net proceeds from the issuance of preferred stock in connection with the settlement of fixed price primary aluminum financial sales contracts.We received $443.7 million in net proceeds from the issuance of common stock from our equity offering in July 2008 and the exercise of stock options.We used the proceeds of the equity offering and available cash to pay $505.2 million to a related party for a deferred settlement associated with the termination of financial sales contracts.In addition, we borrowed $35.0 million and repaid $10.0 million from our revolving line of credit and recognized a $0.6 million tax benefit from our share-based compensation programs. Net cash provided by financing activities during 2007 was $78.9 million.We received $417.8 million in net proceeds from the issuance of common stock from our equity offering in June 2007 and the exercise of stock options.We borrowed an additional $30.0 million for the Grundartangi expansion project.This amount was offset by principal payments of $369.4 million on Nordural debt, which included $200.0 million from the proceeds of the equity offering in June 2007. Net cash provided by financing activities during 2006 was $105.2 million, a decrease of $38.8 million from the previous year.During 2006, we borrowed $109.0 million under Nordural’s term loan facility and repaid $8.7 million, consisting of payments of $8.1 million for the repayment of the revolving credit facility and $0.6 million for other miscellaneous debt payments.We received proceeds of $3.5 million from the issuance of common stock and realized a $1.4 million tax benefit from our share-based compensation programs. - 13 - Critical Accounting Estimates Our significant accounting policies are discussed in Note 1 of the Consolidated Financial Statements.The preparation of the financial statements requires that management make judgments, assumptions and estimates in applying these accounting policies.Those judgments are normally based on knowledge and experience about past and current events and on assumptions about future events.Critical accounting estimates require management to make assumptions about matters that are highly uncertain at the time of the estimate and a change in these estimates may have a material impact on the presentation of our financial position or results of operations.Significant judgments and estimates made by our management include expenses and liabilities related to pensions and other postemployment benefits, deferred tax assets and property, plant and equipment.Our management has discussed the development and selection of these critical accounting estimates with the audit committee of our board of directors and the audit committee has reviewed our disclosure. Pension and Other Postemployment Benefit Liabilities We sponsor several pension and other postemployment benefit plans.Our liabilities under these defined benefit plans are determined using methodologies that involve several actuarial assumptions, the most significant of which are the discount rate and health care inflation rate. Discount Rate Selection It is our policy to select a discount rate for purposes of measuring obligations under defined benefit plans by matching cash flows separately for each plan to yields on zero coupon bonds.We use the Citigroup Pension Liability Index for determining these yields. The Citigroup Pension Liability Index was specifically developed to meet the criteria set forth in SFAS No. 106, “Employers’ Accounting for Postretirement Benefits Other than Pensions.” The published information at the end of each calendar month includes spot rate yields (zero coupon bond yield estimates) in half year increments for use in tailoring a discount rate to a particular plan's projected benefit cash flows. The Citigroup Pension Liability Index rate represents the discount rate developed from these spot rate yields, based on the pattern and duration of the benefit payments of a typical, large, somewhat mature pension plan. The individual characteristics of each plan, including projected cash flow patterns and payment durations, have been taken into account, since discount rates are determined on a plan-by-plan basis.We will generally select a discount rate rounded to the nearest 0.25%, unless specific circumstances provide for a more appropriate non-rounded rate to be used.We believe the projected cash flows used to determine the Citigroup Pension Liability Index rate provide a good approximation of the timing and amounts of our defined benefits payments under our plans and no adjustment to the Citigroup Pension Liability Index rate has been made. Therefore, as of December 31, 2008, we selected a discount rate of 6.00% for all our pension plans and a discount rate of 5.75% for our other postemployment benefit plans. A change of a half percentage point in the discount rate for our defined benefit plans would have the following effects on our obligations under these plans in 2008: Effect of changes in the discount rates on the Projected Benefit Obligations for: 50 basis point increase 50 basis point decrease (dollars in millions) Pension plans $ ) $ Other postemployment benefit (“OPEB”) plans $ ) $ - 14 - Century provides postemployment benefit plans that provide health care and life insurance benefits for substantially all retired employees of our U.S. based operations.SFAS No. 106 requires the accrual of the estimated cost of providing postretirement benefits during the working careers of those employees who could become eligible for such benefits when they retire. We fund these benefits as the retirees submit claims. Measurement of our postretirement benefit obligations requires the use of several assumptions about factors that will affect the amount and timing of future benefit payments. The assumed health care cost trend rates are the most critical estimates for measurement of the postretirement benefits obligation.Changes in the health care cost trend rates have a significant effect on the amounts reported for the health care benefit obligations. Century assumes medical inflation is initially 10%, declining to 5% over six years and thereafter.A one-percentage-point change in the assumed health care cost trend rates would have the following effects in 2008: 1% Increase 1% Decrease (dollars in millions) Effect on total of service and interest cost components $ $ ) Effect on accumulated postretirement benefit obligation $ $ ) Deferred Income Tax Assets We regularly assess the likelihood that deferred tax assets will be recovered from future taxable income.To the extent we believe that it is more likely than not that a deferred tax asset will or may not be realized, a valuation allowance is established.When a valuation allowance is established or increased, an income tax charge is included in the consolidated financial statements and net deferred tax assets are adjusted accordingly.Changes in the tax laws, statutory tax rates and future taxable income levels could result in actual realization of the deferred tax assets being materially different from the amounts provided for in the consolidated financial statements.If the actual recovery amount of the deferred tax asset is less than anticipated, we would be required to write-off the remaining deferred tax asset and increase the tax provision, resulting in a reduction of net income and shareholders’ equity. The amount of a valuation allowance is based upon our best estimate of our ability to realize the net deferred tax assets.A valuation allowance can subsequently be reversed when we believe that the assets are realizable on a more likely than not basis.We recorded a valuation allowance of $550.2 million against a portion of our deferred tax assets as of December 31, 2008, due to our assessment that it is more likely than not that these assets will not be realized based on our cumulative net losses and unfavorable future market conditions. Property, Plant and Equipment Impairment We review our property, plant and equipment whenever events or circumstances indicate that the carrying amount of these assets (asset group) may not be recoverable.The carrying amount of the assets (asset group) is not recoverable if it exceeds the sum of the undiscounted cash flows expected to result from the use and eventual disposition of the asset (asset group).In that case, an impairment loss would be recognized for the amount the carrying amount exceeds the fair value of the assets (asset group), with the fair value determined using a discounted cash flow calculation.These estimates of future cash flows include management’s assumptions about the expected use of the asset (asset group), the remaining useful life, expenditures to maintain its service potential, market and cost assumptions. Determination as to whether and how much an asset is impaired involves significant management judgment involving highly uncertain matters, including estimating the future success of product lines, future sales volumes, future selling prices and cost, alternative uses for the assets, and estimated proceeds from the disposal of the assets.However, the impairment reviews and calculations are based on estimates and assumptions that take into account our business plans and long-term investment decisions at the time of such impairment reviews. - 15 - We are currently evaluating the Helguvik project’s cost, scope and schedule, in light of the global economic crisis and weakening commodity prices.The capital expenditures capitalized through December 31, 2008 related to the Helguvik project is $89.0 million.In evaluating the construction in progress at Helguvik we considered the costs to complete the construction and the estimated undiscounted future cash flows over the estimated useful life of Helguvik and concluded that the undiscounted future cash flows exceeds the expected cost of constructing the Helguvik project.If the global economy and commodity prices do not stabilize and we were to not restart construction, we would recognize a loss on our investment at the time that a decision was made to abandon the project. In February 2009, we curtailed the operations of the Ravenswood facility.The net carrying value of the asset group at the Ravenswood facility was $80.4 million at December 31, 2008.If the carrying value of the asset group were to exceed the fair value of the asset group based on the estimated future undiscounted cash flows, we would recognize a loss on all or a portion of the assets at the time.The estimated future undiscounted cash flows assume that the operations at the Ravenswood facility would resume once LME prices for primary aluminum increase and are sustained. Goodwill We recorded $94.8 million of goodwill as a result of the acquisition of Nordural.We test our goodwill annually for impairment in the second quarter of the fiscal year and at other times whenever events or circumstances indicate that the carrying amount of goodwill may exceed its fair value.If the carrying value of goodwill exceeds its fair value, an impairment loss will be recognized.We tested our goodwill again in the fourth quarter due to the worldwide downturn in the primary aluminum market.At that time, we determined that 100% of the goodwill was impaired and recognized a $94.8 million impairment loss. The analysis of potential goodwill requires a two-step process and requires significant assumptions about future market conditions.The first step is the estimation of fair value of the reporting unit.If step one indicates that impairment potentially exists, the second step is performed to measure the amount of impairment, if any.Goodwill is impaired when the implied fair value of goodwill is less than its carrying value. For this analysis, we measured the fair value of the Nordural Grundartangi operating unit using a discounted cash flow model.Inputs to that analysis include significant estimates about future primary aluminum prices, expected operating costs, expected cash flow assumptions and other material estimates, including the expected service life.Based on our analysis, the implied fair value of goodwill was less than its carrying value, primarily due to the global economic downturn and significant decrease in commodity prices.We recorded a non-cash impairment charge of $94.8 million on the statement of operations. Environmental Expenditures We have incurred and in the future will continue to incur capital expenditures and operating expenses for matters relating to environmental control, remediation, monitoring and compliance. The aggregate environmental related accrued liabilities were $0.8 million and $0.8 million at December 31, 2008 and December 31, 2007, respectively.We believe that compliance with current environmental laws and regulations is not likely to have a material adverse effect on our financial condition, results of operations or liquidity; however, environmental laws and regulations may change, and we may become subject to more stringent environmental laws and regulations in the future. We expect to incur operating expenses relating to environmental matters of $11 to 12 million in 2009, 2010 and 2011, respectively.These amounts do not include any projected capital expenditures or operating expenses for our joint ventures.As part of our general capital expenditure plan, we also expect to incur modest capital expenditures for other capital projects that may, in addition to improving operations, reduce certain environmental impacts.See Note 17 Commitments and Contingencies to the Consolidated Financial Statements included herein. - 16 - Other Contingencies We are a defendant in several actions relating to various aspects of our business. While it is impossible to predict the ultimate disposition of any litigation, we do not believe that any of these lawsuits, either individually or in the aggregate, will have a material adverse effect on our financial condition, results of operations or liquidity.
